Citation Nr: 1522367	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right ankle disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability. 

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right ankle disability. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney at law
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for low back, bilateral knee and left ankle disabilities, each to include as secondary to the service-connected right ankle disability.  The RO also denied service connection for tinnitus.  The Veteran appealed this rating action to the Board

In February 2012 and March 2014, the Veteran testified before a Decision Review Officer (DRO) and the undersigned, respectively.  Copies of the hearing transcripts are contained in the Veteran's physical claims files (February 2012 Transcript) and the Veteran's Virtual VA electronic record (March 2014 Transcript).  At the March 2014 hearing, the Veteran's attorney submitted additional evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case, is not required.  38 C.F.R. § 20.1304 (2014).



FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's low back, bilateral knee and left ankle disabilities have been caused by his service-connected post-traumatic arthritis of the right ankle. 

2.  Resolving all reasonable doubt in favor of the Veteran, he has tinnitus related to acoustic trauma as a military bandsman. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, diagnosed as lumbar degenerative disc disease and joint disease with secondary intermittent right radiculopathy, as secondary to the service-connected right ankle disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

2.  The criteria for service connection for a right knee disability, diagnosed as myofascial syndrome, as secondary to the service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

3.  The criteria for service connection for a left knee disability, diagnosed as myofascial syndrome, as secondary to the service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

4.  The criteria for service connection for a left ankle disability as secondary to the service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board finds that because its decision to award service connection for low back, bilateral knee and left ankle disabilities, as secondary to the service-connected right ankle disability, and tinnitus in the decision below is a complete grant of the benefits sought, a discussion of VA's duty to notify and assist is not necessary.

II. Laws and Regulations

The Veteran seeks service  connection for low back, bilateral knee and left ankle disabilities, each to include as secondary to his service-connected right ankle disability.  He also requests service connection for tinnitus. 

Service Connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis and organic diseases of the nervous systems, such as tinnitus, are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has arthritis of the low back, right or left knee or left ankle within one year of service discharge in December 1971, service connection via the demonstration of continuity of symptomatology is not applicable with respect to the claims for service connection for these disabilities.  Conversely, the Veteran's competent and credible testimony and statements that he has had tinnitus during and since service avail him of the theory of continuity of symptomatology with respect to his claim for service connection for tinnitus. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Secondary Service Connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

III. Legal Analysis

The Veteran seeks service connection for low back, right and left knee and left ankle disabilities, each to include as secondary to his service-connected right ankle disability.  He also seeks service connection for tinnitus.  In its analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for low back, bilateral knee and left ankle disabilities as secondary to the service-connected right ankle disability and tinnitus.  The Board will collectively discuss the orthopedic disabilities (low back, bilateral knee and left ankle disabilities) prior to its analysis on the Veteran's tinnitus claim. 

Orthopedic Disabilities-Low Back, Bilateral Knee and Left Ankle Disabilities

The Veteran seeks service connection for low back, right and left knee and left ankle disabilities, each to include as secondary to his service-connected right ankle disability.  He contends that he has low back, bilateral knee and left ankle disability due to gait changes caused by his service-connected right ankle post-traumatic arthritis.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2009; August 2009 report, prepared by First Physicians; and, Transcript (T.) at page (pg.) 5)). 

There are several VA and private opinions that are against and supportive of the claims.  

Evidence against the claims includes an October 2009 VA physician's assistant (PA) opinion, which was provided without a review of the claims file and in support of an unrelated increased rating claim for the service-connected right ankle disability.  After a physical evaluation of the Veteran's right ankle, the VA PA opined that there were no peer review studies found in the orthopedic literature that supported the Veteran's claim that his post-traumatic degenerative change of one joint (i.e., right ankle) might induce degenerative changes in either the ipsilateral or contralateral extremity and did not support any back pathology.  Thus, the VA PA opined that it was more likely than not that the Veteran's joint conditions were related to chronic degenerative changes as a result of aging, musculoskeletal deconditioning and genetic predisposition for developing joint and back problems.  In a May 2010 addendum report, the VA PA indicated that he had reviewed the claims file and that his opinion had remained unchanged.  (See October 2009 and May 2010 VA examination report and addendum, respectively).  The Board accords great probative weight to the VA PA's opinion because it was supported with a clinical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Evidence in  support of the claim includes private opinions, prepared by J. S., M. D. and C. P., M. D., which were received at the Veteran's February 2012 hearing before a DRO.   Dr. J. S. opined that the Veteran had presented to her clinic with right knee and low back complaints that he maintained were secondary to a right ankle injury.  Dr. J. S. indicated that x-ray interpretations of the right ankle revealed a well-healed medial malleolar fracture status-post open reduction and internal fixation surgery.  X-rays of the right knee were found to have been unremarkable.  Dr. J. S. opined that the Veteran had had multiple injuries in the past and that the initial in-service [right ankle] injury was likely to have been a contributing factor to his current complaints of pain.  (See report, prepared by Dr. J. S., received by the RO in February 2012).  The Board finds Dr. J. S.'s opinion to be of minimal probative value because it is unsupported with any clinical rationale.  Id. 

Also received by the RO in February 2012 and supportive of the claims is a report, prepared by Dr. C. P.  Dr. C. P. opined that the Veteran's low back, bilateral knee and left ankle disabilities were secondary to the service-connected right ankle disability.  Dr. C. P. reasoned that instability of lower musculoskeletal conditions could result in instability of other joints and muscles (i.e., low back, knees and left ankle).  Dr. C. P. noted that there was documentation in the record that the Veteran had injured his right ankle in 1971, and that over time, the right ankle had increased the severity of his low back, bilateral knee and left ankle disabilities.  Dr. C. P. related that a clinical evaluation of the Veteran's right knee showed slight instability that was secondary to a leg brace and ankle degenerative joint disease.  The Board finds Dr. C. P's opinion to be of high probative value as it was based on a review of the Veteran's records, clinical evaluation of the Veteran and is supported by clinical rationale.  Id.  (See report, prepared by Dr. C. P., received by the RO in February 2012). 

Other evidence against the claims includes a March 2012 VA examiner's opinions.  The VA examiner opined that it was less likely than not that the Veteran's currently diagnosed low back disability, diagnosed multi-level degenerative joint disease and degenerative disc disease of the lumbar spine, and bilateral knee and left ankle disabilities, diagnosed as myofascial syndrome, were caused or aggravated by, or were the result of, the service-connected right ankle disability.  With respect to each of the Veteran's claimed disabilities (low back, bilateral knee and left ankle disabilities), the VA physician opined that he knew of no peer review medical literature that supported the Veteran's contention that chronic post-traumatic degenerative disease of the ankle with a mildly antalgic gait and moderately limited range of motion could be causative in the development of lumbar degenerative disc and joint disease and myofascial syndrome.  

Regarding the Veteran's low back disability, the March 2012 VA physician opined that the majority of individuals in the Veteran's age group (low to mid-60s at the time of the March 2012 examination) have magnetic resonance imaging scan (MRI) evidence of significant degenerative disc disease and degenerative joint disease of the lumbar spine, despite absence of injury.  The VA examiner indicated that the Veteran's low back conditions were part of the wearing of the lumbar disc mechanism with chronic weight bearing and were more likely than not caused by normal wear on the lumbar spine.  The VA examiner noted that the Veteran's gait disturbance at the time of the examination was mild and biomechanically insignificant.  Regarding the Veteran's knees, the VA examiner maintained that he had reviewed Dr. C. P.'s favorable opinion and in contrast, found no evidence of right knee ankylosis or instability during his examination of the Veteran in March 2012.  Thus, the March 2012 VA examiner maintained that Dr. C. P.'s opinion was based on speculation.  In addressing the Veteran's left ankle disability, currently diagnosed as myofascial syndrome, the VA examiner maintained that he knew of no medical authority that supported the contention that right ankle degenerative joint disease with a mild antalgic gait could be causative for the development of a left ankle myofascial syndrome.  The VA examiner noted that x-rays of the Veteran's left ankle revealed evidence of an old talar fracture, which was not found in his service treatment records, and was more likely than not a much later injury that had led to the onset of left ankle pain some five (5) years previously.  (See March 2012 VA Ankle, Spine and Knee and Lower Leg VA examination reports). 

Finally, during the May 2014 hearing before the undersigned, the Veteran's attorney submitted a report, prepared by a Board-Certified Orthopedic Surgeon, Dr. H. C.  After a review of the entire record, to include the above-referenced VA examiners' 2009 and 2012 opinions, the Veteran's service treatment records,  physical evaluation of the Veteran in April 2014, and medical articles that addressed the relationship between knee and ankle degeneration and gait responses to plantar heel pain, Dr. H. C. opined that it was more likely than not the Veteran's lower back, bilateral knee and left ankle conditions were secondary to the service-connected right ankle disability.  Dr. H. C. reasoned that according to medical literature there was a reasonable inference that supported the contention that a right 

ankle condition would lead to other orthopedic problems, such as those experienced by the Veteran.  Dr. H. C. indicated that VA physicians might not have been as familiar with the medical literature supporting the Veteran's contention because they, unlike himself, do not specialize in orthopaedics.  Thus, in light of his own clinical evaluation of the Veteran, as well as those of his peers (other orthopedists), this gave them ample observations that once an individual suffers from a joint injury (like the ankle), the adaptive gait responses to that injury-over the long-term-resulted in further complication in other joints.  That is, according to Dr. H. C., if one injured his ankle and developed a life-long limp, eventually the stress placed on other joints (and lumbar spine) would catch up to him and lead to other problems in those joints and lumbar spine, which is what occurred in the Veteran's situation.  (See report, prepared by Dr. H. C., received by VA in May 2014).   

The Board finds Dr. C. H.'s opinion to be of the highest probative value as he is a Board-Certified orthopedist, and based his opinion not only on a review of the Veteran's records and clinical evaluation of him, but of specific medical literature that addressed the types of conditions, such as those of the Veteran, and is supported by clinical rationale.  Id.  

In light of the evidence, reasonable doubt has arisen as to whether the Veteran's current low back, bilateral knee and left ankle disabilities are secondary to his service-connected right ankle disability. Resolving reasonable doubt in his favor, the Board finds that the Veteran has low back, bilateral knee and left ankle disabilities that are at least as likely as not caused by his service-connected left ankle disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Service connection for a low back, bilateral knee and left ankle disabilities, diagnosed as lumbar degenerative disc and joint disease with secondary intermittent right radiculopathy, bilateral myofascial syndrome of the knees and left ankle myofascial syndrome, as secondary to the service-connected left ankle disability is granted.  Further, as the claims for service connection for these disabilities are being granted on a secondary basis, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection.  


Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that his current tinnitus had its onset during military service as a result of having to play music for several hours on a daily basis while serving as a military bandsman.  He maintains that his tinnitus progressively increased in severity in the 1980s.  (T. at pgs. 14-15).  The Veteran avers that he did not have any post-service occupational noise exposure.  Id.  

The Board will resolve reasonable doubt in favor of the Veteran and award service connection for tinnitus in the analysis below.  

The Veteran's service treatment records are devoid of any subjective complaints of tinnitus.  His service personnel records, however, to include his DD 214, reflect that his military occupational specialty (MOS) was a coronet or trumpet player.  Thus, in view of the Veteran's MOS, the Board finds his testimony to be credible that he was exposed to excessive noise from having served as a military bandsmen to be consistent and with the circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).

In resolving reasonable doubt in favor of the Veteran, the Board notes that there are VA and private opinions that are against and supportive of the claim.  In October 2009, a VA audiologist opined, after an audiometric evaluation of the Veteran and his history of an onset of tinnitus in the 1980s, that without a service separation audiogram, there was no way to determine if his tinnitus had occurred during military service or between the years of 1970 and 1979 without speculation.  The VA audiologist confirmed her opinion after having reviewed the Veteran's claims file in a May 2010 addendum to her October 2009 report.  (See October 2009 VA audio examination report and May 2010 addendum report).  The Board finds the VA audiologist's opinion to be of probative value because she provided rationale for her speculative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion).  For this reason, the Board finds the VA audiologist's October 2009 opinion to be of probative value in addressing the Veteran's claim for service connection for tinnitus. 

Other evidence against the claim includes a March 2012 VA audiologist opinion.  After a review of the Veteran's statement during the examination that his tinnitus began in the 1970s and that he had played the trumpet prior to service entrance, a review of the claims file, to include his service treatment records, and audiometric examination, the VA audiologist opined that it was less likely than not that the Veteran's tinnitus was related to his military service.  The VA audiologist noted that the Veteran's pre-service trumpet playing, as well as an unaccounted period of time between his period of active duty (1970-1971) and reserve enlistment (1984-1998), could not be ruled out as contributing factors to the development of his tinnitus.  (See March 2012 VA Hearing Loss and Tinnitus examination report).  The Board accords high probative weight to the VA Audiologist's March 2012 opinion because it was supported with a clinical rationale and is supported by the other evidence of record, namely an absence of tinnitus during the above-cited periods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Evidence in support of the claim includes an April 2014 opinion of D. E., Examining Hearing Specialist.  After a review of the Veteran's records, to include his history as a military bandsman and an in-person conversation with him, D. E. opined that the Veteran had tinnitus that was at least as likely as not (50/50 probability) related to his in-service noise exposure, in part, as a military bandsman.  D. E. also indicated that the Veteran's tinnitus had persisted since at least "September 3, 2009."  (See April 2014 report, prepared by D. E., HIS).  The Board notes that although D. E. did not provide any medical reasoning to support his conclusion, it was based on an in-person conversation of the Veteran and a review of the record, which included the Veteran's military bandsman experience.  Thus, the Board accords probative value to D. E's opinion in evaluating the Veteran's claim for service connection for tinnitus.  

The medical evidence is at the very least in equipoise as to whether the Veteran has tinnitus that is etiologically related to his period of active service, notably his MOS as a military bandsman.  The Veteran's DD 214 confirms that his MOS was a coronet or trumpet player.  The Board concedes that the Veteran was exposed to daily loud music while playing in the band, rehearsing, and practicing for long periods of time.  In April 2014, D. E., a hearing specialist, opined that it was more likely than not that the Veteran's tinnitus was related to his service as a military bandsman.

Based on credible statements given by the Veteran that he has experienced tinnitus ever since his military service, and an April 2014 opinion of D. E., an examining hearing specialist, which is supportive of the claim, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for tinnitus. 

      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disability, diagnosed as lumbar degenerative disc and joint disease with secondary intermittent right radiculopathy, as secondary to the service-connected right ankle post-traumatic arthritis, is granted. 

Service connection for a right knee disability diagnosed as myofascial syndrome, as secondary to the service-connected right ankle post-traumatic arthritis, is granted. 

Service connection for a left knee disability, diagnosed as ,myofascial syndrome, as secondary to the service-connected right ankle post-traumatic arthritis, is granted.

Service connection for a left ankle disability, diagnosed as left ankle myofascial syndrome, as secondary to the service-connected right ankle post-traumatic arthritis, is granted.

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


